15 So. 3d 882 (2009)
MORTELLARO & SINADINOS, PLLC, Appellant,
v.
WELLS FARGO BANK, N.A., successor by merger to Wells Fargo Home Mortgage, Inc.; Allen Marquess, If Living, and if Dead, The Unknown Spouse, Heirs, Devisees, Grantees, Assignees, Lienors, Creditors, Trustees and all Other Parties Claiming an Interest by, Through, Under and Against Allen Marquess; Unknown Spouse of Allen Marquess, If Any; Sweetwater Creek South Homeowners Association, Inc.; Citifinancial Equity Services, Inc.; Citibank South Dakota, N.A.; Dodge Enterprises, Inc.; Sherman Acquisition, LP; Asset Acceptance, LLC; Unifund CCR Partners; Hudson & Keyse, LLC; CACV of Colorado, LLC; John Doe and Jane Doe as Unknown Tenants in Possession, Appellees.
No. 1D09-0256.
District Court of Appeal of Florida, First District.
July 31, 2009.
Gina M. Sinadinos, Mortellaro & Sinadinos, PLLC, Tampa, for Appellant.
David J. Stern, Plantation; Justin D. Jacobson, Plantation, for Appellees.
PER CURIAM.
DISMISSED. See Mortellaro & Sinadinos, PLLC v. Countrywide Home Loans, *883 Servicing LP, et al, 14 So. 3d 278 (Fla. 1st DCA 2009).
PADOVANO, BROWNING, and THOMAS, JJ., concur.